Name: Commission Regulation (EEC) No 371/87 of 5 February 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 2. 87 Official Journal of the European Communities No L 35/21 COMMISSION REGULATION (EEC) No 371/87 of 5 February 1987 fixing the amount of the subsidy on oil seeds Whereas estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regula ­ tion No 136/66/EEC could therefore not be determined ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza and rape seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2923/86 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 f) and (EEC) No 1458/86 (8); Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3776/86 (9), as last amended by Regulation (EEC) No 300/87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza and rape seed, the amount of the subsidy in the case of advance fixing for July 1987 for colza and rape seed has been obtainable only provisionally on the basis of the target price for the marketing year 1986/87 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal. 3 . The amount of the subsidy in the case of advance fixing for July 1987 for colza and rape seed will, however, be confirmed or replaced as from 1 July 1987 to take into account the indicative price, and like measures, which is fixed for these products for the 1987/88 marketing year. 4. However, the amount of the subsidy in the case of advance fixing for July 1987 for colza and rape and for August will be confirmed or replaced as from 1 July 1987 to take into where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities for colza and rape seed. Article 2 This Regulation shall enter into force on 6 February 1987. (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 133, 21 . 5 . 1986, p. 8 . 3) OJ No L 164, 24. 6. 1?85, p. 11 . ! «\ r »I Mo I 272 74. 9 1 &lt;?RA « 18 o OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 146, 31 . 5 . 1986, p. 25. 0 OJ No L 133, 21 . 5. 1986, p. 12. (  ) OJ No L 133, 21 . 5. 1986, p. 14. OJ 1&gt;0 Li 349, 11 . U. 1986, p. Jt. H OJ No L 30, 31 . 1 . 1987, p. 21 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . No L 35/22 Official Journal of the European Communities 6. 2. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1987. For the Commission Frans ANDRIESSEN Vice-President 6. 2. 87 Official Journal of the European Communities No L 35/23 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Currentmonth 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU): \  Spain 0,610 0,610 0,610 0,610 0,610 0,610  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 36,269 36,688 36,629 36,474 36,163 31,840 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany \ \ (DM) 87,40 88,40 88,31 88,04 87,32 77,32  Netherlands (Fl) 98,48 99,61 99,49 99,18 98,37 87,07  BLEU (Bfrs/Lfrs) 1 693,94 1 713,55 1 710,53 1 702,64 1 687,91 \ 480,80  France (FF) 248,68 251,60 250,60 248,99 246,56 216,23  Denmark (Dkr) 305,85 309,40 308,73 307,36 304,61 267,28  Ireland ( £ Irl) 27,297 27,619 27,525 27,250 26,977 23,477  United Kingdom ( £) 19,921 20,167 20,011 19,880 19,619 16,720  Italy (Lit) 54 411 55 046 54 783 54 642 54 130 47 214  Greece (Dr) 3 534,58 3 559,76 3 498,35 3 459,05 3 404,95 2 801,09 (b) Seed harvested in Spain and \ \ l processed : \ \\  in Spain (Pta) 88,94 88,94 88,94 88,94 88,94 88,94  in another Member State (Pta) 4 229,73 4 289,33 4 270,01 4 218,06 4 166,12 3 523,73 (c) Seed harvested in Portugal and I processed : Illili  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 147,14 5 204,27 5 150,20 5 112,54 5 055,83 4 347,53 (i) Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. , No L 35/24 Official Journal of the European Communities 6. 2. 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU) : I  Spain 1,860 1,860 1,860 1,860 1,860 1,860  Portugal 1,250 1,250 1,250 1,250 1,250 1,250  Other Member States 37,519 37,938 37,879 37,724 37,413 33,090 2. Final aids : l (a) Seed harvested and processed in : I I \  Federal Republic of Germany (DM) 90,38 91,39 91,30 91,03 90,31 80,30  Netherlands (Fl) 101,84 102,97 102,86 102,55 101,74 90,43  BLEU (Bfrs/Lfrs) 1 752,54 1 772,14 1 769,12 1 761,24 1 746,50 1 539,39  France (FF) 257,56 260,48 259,48 257,87 255,44 225,11  Denmark (Dkr) 316,53 320,08 319,41 318,04 315,29 277,96  Ireland ( £ Irl) 28,276 28,597 28,503 28,228 27,956 24,456  United Kingdom ( £) 20,705 20,951 20,795 20,665 20,403 17,504  Italy (Lit) 56 335 56 970 56 708 56 566 56 054 49 138  Greece (Dr) 3 680,42 3 705,61 3 644,20 3 604,89 3 550,79 2 946,94 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 271,19 271,19 271,19 271,19 271,19 271,19  in another Member State (Pta) 4411,98 4 471,58 4 452,26 4 400,31 4 348,37 3 705,98 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 189,77 189,77 189,77 189,77 189,77 189,77  in another Member State (Esc) 5 336,91 5 394,04 5 339,97 5 302,31 5 245,60 4 537,30 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 6. 2. 87 Official Journal of the European Communities No L 35/25 ANNEX III Aids to sunflower seed (amounts per 100 kilogramsi Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU):  Spain 1,720 1,720 1,720 1,720 1,720  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 41,633 42,224 41,958 41,958 41,958 2. Final aids : li|| \\ (a) Seed harvested and processed in (') : liIIli  Federal Republic of Germany \ \ \ (DM) 100,44 101,85 101 ,25 101,35 10135  Netherlands (Fl) 113,17 114,76 114,06 114,18 114,18  BLEU (Bfrs/Lfrs) 1 943,69 1 971,39 1 958,80 1 958,13 1 958,13  France (FF) 284,32 288,51 286,18 285,69 285,69  Denmark (Dkr) 350,57 355,62 353,27 353,27 353,27  Ireland ( £ Irl) 31,194 31,657 31,424 31,251 31,251  United Kingdom ( £) 22,503 22,873 22,649 22,649 22,649  Italy (Lit) 62 275 63 183 62 607 62 747 62 747  Greece (Dr) 3 967,14 4011,19 3 935,66 3 920,38 3 920,38 (b) Seed harvested in Spain and \ \ processed : \  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 3 909,00 3 995,17 3 951,25 3 918,98 3 918,98 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 516,37 6 603,37 6 515,97 6 503,95 6 503,95  in another Member State (Esc) 6 304,92 6 389,09 6 304,53 6 292,90 6 292,90 3. Compensatory aids :  in Spain (Pta) 3 855,69 3 944,03 3 903,60 3 871,34 3 871,34  in Portugal (Esc) 6 271,99 6 357,50 6 275,10 6 263,47 6 263,47 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,060120 2,054670 2,048940 2,043390 2,043390 2,027920 Fl 2,322680 2,319120 2,315170 2,311050 2,311050 2,298950 Bfrs/Lfrs 42,666400 42,700400 42,719700 42,730100 42,730100 42,773400 FF 6,867220 6,875450 6,887110 6,897930 6,897930 6,927540 Dkr 7,801920 7,821830 7,838550 7,854290 7,854290 7,904580 £ Irl 0,775059 0,779411 0,783567 0,787889 0,787889 0,797368 £ 0,747892 0,749904 0,752228 0,754405 0,754405 0,761441 Lit 1 466,86 1 470,45 1 473,97 1 478,14 1 478,14 1 489,13 Dr 150,65500 152,91700 154,89100 157,17400 157,17400 163,44800 Esc 159,70300 161,47500 162,80100 164,00500 164,00500 1 67,27000 Pta 146,30800 146,90500 147,53500 148,20500 148,20500 150,00500